I
    • i
    I.
     •
                                                                                                                                                                                                                      ..
                            •
                                                                                                                                                                                                                          ZE/l0C/
                                                                                                                                                                                                                      ('OJ e. T
                                                                                                                                                                                                                                  -tl5
                                                                                                                                                                                                                                                                       (JF~
                                                                                                                                                                                                                        ......
                                                                                                                            '\ ..f
                                                                                              • •   ~   • !-    .: .
                                                                                                                             r·

                                                                                                                                                        ..    '   ~:   ...,
                                                                                                                                                                                                                                                  -. ·. · OEC_ t7: '2015 _
                                                                                                                            x·-· _______      ..    _
                                                                                                                                                                                                                                                  .         This doc; merit contains some
                                                                                                                            \ j .....
                                                                                                                             !-.... .                                                                                                         ·             !]:qes. the ·f are· of poor quality
                                                                                                                                                                                                                                     •            I   bEittA~ti~ ~~~\i9ing.
                                                                                                                                                                                                                                         vJf, r uF                          ,1;\fltJOAtvlt)s




                                                                                                                                        ,•.                                                             ·.,_·         ··,·.      I       .:                                                     ~"        ~~

                         ;i~- • • -·. .,                           . ;. ~                                                                               . ,·-;                .-·            ·-:.                                                                .·,
                                                                                                               ·
                                                                                                                                                                                                                                                                                               .::"
          -·. .   .:··                     i   ',,,''\
                                                         .   _.·
                                                                       l    'i•   .• •.....                         ..                                                                      ...:,_l ',.
                                                                                                                                                                                                                                                      ~ ~   '.                                        \.,''·

                                                                                                                                                                                                                                                                                   . ·. . -~
                                                                                                                                                                                                                >.(

                                                                                                           :;~ . --;.,·,_
                                                                                                                                               ,.                                                                                                                              .     _-.
                                                                                                                                                              '·:... l        ;     "~,-__ {~:   ' ..
                                                                                                                                                                                                                                                                       '.i : ... -· -
                                                                                                                                               ~:        '·             i!.             "
..
                                                                 ·-r·-rr.·
                                                                  j,.JJ:.
                                                             r
                   J.~Jou. tfl f!5l~·.   . ~
                       _   1·   . !,·   .,       :

                                  .    · t· .....                ~'!




                                                                                                     's Not




                                                                                                                                           ,
                                                                                                                                            At-~r..:
                                                                                                                                              ........... ' ...,..)~~
                                                                                                                                                            I
                                                                                                                                                                      r-,J
                                                                                                                                                                   - . ·'- .
                                                                                                                                                                   ':.~




     .. ....

                                                                                 - ' .,
         ~


     ~         j      ..        ~            . .             ~

                                                                           :c.
                                                     ,..,#             .
                                                                                 ..:,.., ..
                                 ».•v\. d)l~ ·
     r.·'< cI .;.•.v ,,·.......•.t.}                 ·~  · 1                     '~-.
                                                                                     ) .     ,.I ,
                                       )!<. o.       -J. do, '              I          .,.....,..
                                                                                                                                                                                        . !   ,_;

                                                                                                                                                                                   .
                                                                                                                                                                                               ..'
                                                                                                                                                                               .
                                                                                                                                                                               ;.-_,~
                                                                                                                                                                                         ;
                                                                                                                                                                                         '




                                                                                                              <'.

                                                                                                                     •','                 ~-<.-   '. . ..··
                                                                                                                    ~--~:                           ·.~   '. ;

                                                                                                                      ..... ',   ~   ..
                                                                                                                                                                                           1"'.
                                                                                                                                                                                           <
                                                                                                                                                                                                                "'-..:.       .




                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                  "1
                                                                                                                                                                                                                                               '1·       ..
                                                                                                                                                                                                                                                         .           • i                   '
                                                                                                                                                                                                                              ,~· .• ·')£" '...~,,-,. ....,    _ .,_.u'
                                                                                                                                                                                                                                                                     ...           ..... ·r' <
                                                                                                                                                                                                                                                                     _ fJk, .•_-:: (.~
                                                                                                                                                                                                                               •:- ( '-#" - ..... ";_• '                                     "
                                                                                                                                                                                                                 ,

              ,.                                                                                                                                                                                           {! f-o~·· ·I tJ
          I
 (if'                                                                                                                                                                                                                 .n ..                .': ~              ~ -_ ! ..
  -.                                                                                                                                                                                                                  t. ( (? £...; \) .' , .,,.
                                                                                                                                                                                                                                           ~

                                                                                                                                                                                                                                            .. , -.~                   b ..,
 . '-'•
 _;                \         .
                                                                                                                                                                          .. I
                                                                                                                                                                                                                                       I                                     J
                                                                                                                                                                                                                                                                                                           •f     '
 '\~c~    \)       I(' ).
                   :,    t
                                                                                                                                                                   ~ .-' r
                                                                                                                                                                   t;/_
                                                                                                                                                                  I ·U \l ..)
                                                                                                                                                                                 ,t
                                                                                                                                                                                 1    ~ t• l                                                                                                          CJ ;:! h ~-~;                    1q
                                                                                                                                                                  ·,,_IJ ,-; ..~ -;;'>
                                                                                                                                                                         ,Jf.,. t .
.1.;                     ., f
_.,. r·'·          . , I--·-
               •'-"\.;   ~)
                         .




                                                                                                                                ·,,



                                                                                                                                                . '• f                    ..               .!          . . . (,               '
                                                                                                                                       l :·l''·U
                                                                                                                                             ·' •'>I ,f.:'.;.>
                                                                                                                                                     •./'1..                     .......~ l ·l -.~- ;.••1 ·:t·,·
                                                                                                                                                                                 CA', f'• .. t \;.r·,
                                                                                                                                                                                                                             j"
                                                                                                                                                                                                                          .f\.<::.

                                                                '   ' .... i          j····           ~. ~
                                                                                                                                                        c. i ·-                                                           l
                                                                                                                                                                                                                              J
                                                                                                                                                                                                                               -                                                                                          tI           '
                                                                                                                                                                                                                                                                                                                                           .      •
                                                                         ·f- ~      t"' •"'"'!''·~I t. i.I                                                                                                           •. , r,. • .s                                                                                        < ·~rc 1l.,•.LI··
                                                            ·•••.•
                                                               ·f. '. t' 1
                                                                                                                                                         j    I   I, ';      i •. l   '.           i        ,.            !                                                                                         ··l / ~-   1
                                                                                                .r'                                                      •    I              r         ._,.        I    i'..;                                                                                                    (,•.--r
                                                                                                                                                                                        ,/'

                                                                                                                                                                                                  /7 '                        .
                                                 ·+u · f\ \so                                                                                                 o.J                                         ; l \ . (.\ ('~~
                                                                                                                                                                                                  (.,_-/l"'·t-
                                                                                                                                                                                               1 •(,




                                                                                                                              i 1-, i !       '"'•""!1 !.I .fl ...'!..,                                                                                                          / ..... .,.'( .. Jr'f• t' _!
                                                                                                                                                                                                                                                                                                           ~ r.       t ~-·..L         <,'T,j;"'
                                                                                                                                                                                                                                                                                                                                          •., •; .
                                     -;1   l'   l"',-?t i                                             I -~
                                                                                                         .,
                                                                                                             . ' .. -,.
                                                                                                             ll"               > II
                                                                                                                              ....'\ ·" •T v -"'I
                                                                                                                              :'\
                                                                                                                                                                                                                                                                                 •...,..(.'1.;.   V   'I   ~·   i '..,;            I       '
                                                                                                                                                                                                                                                                                                                                               .y~~
                                                                                                                                                                                                                                                                                                                                                 .    ~    .
                                                                                                                                                                                                                                                                                                                                                          ,),:

                                 I   J'.._t'
                                         . , 1-lf.
                                             '     '"                                                                                                                                                                                                                                                                     ,~
                                                                                                                                                   ,,;..-:r: :•
                                                                                                                                                 .       . ,,,
                                                                                                                                                      -1~'
                                                                                                                                                                                                                                                                                                                      ! .I
                                                                                                                                                                                                                                                                                                                      ~~~; .•     ft.·
                                                                                                                                                                                                                                                                                                                      I l i t ',·,t.·
                                                                                                                                                         ''                                                                                                                                                           ' ··. ")v•' '/
                                                                                                                                                                                                                                                                                                                                   ',,

                                                                         \,.,' .,,,... j?t:t-
                                                                                         .
                                                                                              .,;
                                                                                                                      .                   '
                                                                                                                                      ,<f.), l~) ·~
                                                                                                                                                        '    ,
                                                                         r ..,
                                                                         .:..•··
                                                                                   ·~r·-~                                             . r· rc·
                                                                                                                          '
                                                                                                       s -..
                                                                                                                             •   •r ,.,_..    ~         I    I
                                                                           •I'




                                                        ~r                 4
                                                  .·\{~ t\ -c .01
                               I( \.             .. ,        .                   I i-·
                               t_.. ~
                                    ,.....
                                             1,1,
                                             17 I
                                                                     1 .
                                                                                   10•
                                                                                                      ,
                                                                                                              1"11?
                                                                                                               'Ch \_.
                                                                                                                             I 1tc
                                --....;..~.~"!"'!''~---~-. . . .,..;..~.........,,          I        .............   ~~·"""""...~




          h:· ~'."~t" (: ey1 ~J'I' +~~r.~ ,_;, J f J e Copt( cJ :+ hr: '..Abue ~ip \I(Atll)rJ
  't
           ~Air.:H- (J ~A!I.ii\NI~US WP:s s?tt~f;r ·r~l\'~,·~,' P~tPc DfiHAs
            ..   •
                                             '
                                                                                                •
                                                                                                                                                                                                            J   .   . :.

                                                                                                                                                                                               c 0r(1 0 F
                                                                    ' •.


~ \j \) ~!4·1 b L);;t!;. \c        !f·;A ; b~~· ~; i ~\n I~~~ ·~~ ~ 1)
                                                                                                                                             '.                   ' •                  r.. •

                                                 (

Ac\J l<'e;c>«:J.       l'c. \"'5 -? rJM<:"Ti-1 ~~i ;rd'rloJ{ I~' I ~J. Le; l)-                                                                                                                   ' \)1 Ll.M                lfv.~\<
                                                                                                                                                                                                                              '., ·'
'7-::-·  "· ·) -,
 ·, _.) .)_'...) 1'
                                                                     i
                                                                   ,:..l ~-'
                                                                 '( .A f'~ ··1
                                                                  _.. . I
                                                                                                                                              ..., ..
                                                                                                                                                  ~· l ' '




                                                                                                                                                                        ·:.   ;.   . . ··, ~   i . ~· . '




                                                                                                                                                             '•




                      . ~ ~. ~ ... ': "·..                                                :~·:,        .




                                                                                         :....., .
                                                                                                                          . ·•-.:                         . '.·'       ·-' . ....   ':. _.., .. ~   ..



                                                                                                        '       .'   -~                                                                                      ·~        /"?\                             ;--·
                                                                                                                                                                                                                       ( ''                _    r'l-
                                                                                                                                                                                                             ' .... ~,...))I.J. \(.,\... •··- \J
                                                                                                                                                                                                                          .         fl>j   .    ~   .



                                                                                                                                 x
                                                                                                                                ,\

                                                                                                                                :'
                                                                                                                                       /•h .

                                                                                                                                      \.
                                                                                                                                               -·.


                                                                                                                            i


                                                                                                                                               ~     ......




                                                                                        ('\/7 f'"· - r""'
                                                                                       t   11\/ '\-. )' f,_.
                                                                                      . \.:._./' ....   l...-
                                                                                                              I\/



                                l :\
                                 ~'\ ·i
                                     It ....
                                          j.[) \•, •} • -;.;_,_ '·;·
                                       ~,· 1                    ...
                                                                                                                                                                                                            I •.
                                                                                                                                                                                                            I.)
   ·"j' ()     !:
                                                                                                                                     . I




                                                                                                 i          .                        ....
                                                                                                 .         II        -I
                                                                                                i . ':. <:! ' ::. '-~
                                                                                                &, .• J ... , l) (<:




                                                                                                                                                        ,I r·,
                                                                                                                                                                       .
                                                                                                                                                               .r·. -t: ,
                                                                                                                                                              .,,~.·
                                                                                                                                                                                    ,,.
                                                                                                                                                                   ~
                                                                                                                                                           ,- ' . \. 1'-
     · . . g- •<
R..'t:.l····
         ~l-
         ,,         -·t
             ( _, ·"'     ·.
                                                                                                                                               -.l\Jf\'t\   I( j)                                                                               '   ... ·.                 j
                                                                                      (' 1'\t\S(                                                 ., .i.\r··~'.(~ -~,
                                                                                                                                                                                                                                               tl-~,       tn ~ ,· I
                                                                                                                                                                                                                                                               1'\. .,,<
                                                                                                                                                                                                                                                               ~




                                                                        ft.     .,
                                                                       rr\ t...'r.{
                               ... ;     .




                                                                                                                . 'l'




                                                  ··lL   -=··:                                                                                                                      . ~:   .·.--1-'
                                                                                                                                                                                                         . .;-    ,.          ~~-